DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit” in claims 1, 3, and 8; “first control unit” in claim 6; and “second control unit” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) 	or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim(s) 1, 4, 7, and 8 is/are objected to because of the following informalities:  
In claim(s) 1, the first recitation of ‘the basis’ in the second line of the claim should be amended to recite ‘a [[the]] basis’. 
In claim(s) 1, the phrase ‘judging whether chewing is performed’ should be amended to recite ‘judging whether the chewing action is performed’.  
In claim(s) 1, the term ‘the number of chews’ should be amended to recite ‘a [[the]] number of chews’.  
In claim(s) 4, the term ‘a person’ should be amended to recite ‘the [[a]] person’. 
In claim(s) 4, the term ‘a meal’ should be amended to recite ‘the [[a]] meal’. 
In claim(s) 7, the term ‘a second control unit’ should be amended to recite ‘a first 
In claim(s) 8, the phrase ‘a hook part on one end and the sensor unit on the other end’ should be amended to recite ‘a hook part on one end  of the device and the sensor unit on the other end of the device’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites ‘a temporal variation’ then ‘a variation’ then ‘a temporal variation’ again.  It is not clear, in the context of the claim, whether each of these recitations refer to the same one variation.  Examiner suggests amending claim 1 to recite ‘the [[a]] variation’ and ‘the [[a]] temporal variation’ after a first recitation of ‘a variation’ in order to resolve the issue of clarity in the claim.  

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“a temporal variation” then “a variation” then “a temporal variation) (again) in claim(s) 1 and then “a variation” in claim 3;
“a measured value” in claim(s) 1 and 4; and
“a posture” in claim(s) 4.
Claim(s) 2-8 is/are rejected due to its/their dependence on claim 1. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites
An eating monitoring method for judging whether chewing is performed or not by a chewing judgment algorithm on the basis of a temporal variation in a measured value of a sensor unit configured to detect a movement of a jaw while a person takes a meal, the person wearing a detection device comprising the sensor unit, the method comprising the steps of: 
adjusting the chewing judgment algorithm on the basis of a variation in a measured value of the sensor unit, the variation corresponding to a chewing action or a mouth opening/closing action of the person wearing the detection device;
and judging whether chewing is performed or not by the chewing judgment algorithm which has been adjusted, and measuring the number of chews on the basis of a temporal variation in a measured value of the sensor unit during the meal.

The recitation of a method of judging whether chewing is performed on the basis of a temporal variation in a measured value comprising steps of adjusting an algorithm on the basis of variation in the measured value and judging whether chewing is performed and measuring the number of chews on the basis of the temporal variation encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary data gathering (i.e., values measured with a sensor)) (2019 Eligibility Guidance – hereafter ‘2019 PEG’ – p. 55; see also MPEP § 2106.05(g)).  For example, ‘adjusting’ an algorithm, ‘judging’ whether chewing is performed based on the adjusted algorithm, and ‘measuring’ the number of chews encompasses a user or clinician reviewing sensor data (i.e., measured values), mentally adjusting their criteria according to the data’s (measured values’) variation(s), and then determining whether chewing is occurring and, if so, how many chews have occurred (based on the data).  If a claim, under BRI, covers performance of the limitation in the mind, but for the recitation of mere data gathering, then the claim falls within the ‘Mental Processes’ grouping of abstract ideas (2019 PEG p. 52).  Accordingly, the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG. 
	The judicial exception is not integrated into a practical application. Claim 1 only recites the additional elements of extrasolutionary activity — in particular data gathering — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 – the instant claim, for example, does not tie into a particular machine nor limit a sufficiently particular form of signal generation or signal collection).  Dependent claims 2-3 merely add detail to the abstract portions of the claim but do not encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim 4 sets forth limitations in a substantially similar manner as claim 1 from which it depends and thereby encounters the same issues mutatis mutandis as claim 1.  Dependent claims 5-7 merely recite generic computer elements which performs  the abstract portions with a computer but is not an adequate practical integration or application (2019 PEG p. 55). Particular to claims 5-7, MPEP § 2106.04(a)(2)(III)(C) sets forth the following guidance:
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. 
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. 
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 

Claim 8 only recites the structure of a data gathering element in a manner that only generally links the data gathering to the field of use (a shape with a generic battery) MPEP § 2106.05(h) establishes that broadly tying an abstract element to a field of use being a ‘token’ or ‘incidental’ addition to the claimed invention does not amount to significantly more.  
2106.05(h)    Field of Use and Technological Environment 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula "in a process comprising the catalytic chemical conversion of hydrocarbons." 437 U.S. at 586, 198 USPQ at 196. Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields. Id. Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed. Further, the Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197.
In contrast, the additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4. 
A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. 

Accordingly, claims 1-8 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional sensing elements only cover extrasolutionary activity where MPEP § 2106.05(g) details that mere data gathering cannot constitute significantly more than an identified abstract idea.
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 

Insignificant extrasolutionary activity cannot provide an inventive concept.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimura (US 20170049361 A1 – cited in IDS). 

For claim 1, Tanimura teaches An eating monitoring method for judging whether chewing is performed or not by a chewing judgment algorithm [algorithm of Figs. 5-7] on the basis of a temporal variation in a measured value of a sensor unit [40] configured to detect a movement of a jaw while a person takes a meal, [entire disclosure – see at least abstract] the person wearing a detection device [100] comprising the sensor unit, [Fig. 2],  
the method comprising the steps of:
adjusting the chewing judgment algorithm on the basis of a variation in a measured value of the sensor unit, [discussion of control part 51 determining chewing amount and presence via measurement variation (verbatim use of variation) which is based on decision paths / decision tree taken by control part 51 throughout ¶¶59-79 constitutes at least a form of ‘adjusting’ the judgement algorithm based on a variation — see at least control of a calculation part in ¶¶61-62 (controlling being a form of adjustment) based on statistical value of variations; see additionally calculation of statistical value based on variations which is affected by peak value per steps S16-S17 in Fig. 5 — where then the statistical value is ‘adjusted’ (under BRI) on a basis of one or more select variation(s)][Examiner notes that the step of ‘adjusting’ an algorithm, as limited, encompasses more data processing / calculation functions than may perhaps be intended in view of this application’s specification — as ‘adjusting’ an algorithm under BRI encompasses any reasonably related processing step, even such as a computing element initiating an optional analysis procedure based on a single numerical output (i.e., a branch of a decision tree), and is not limited to dynamically changing a detection threshold on the basis of acquired data in a manner distinct from the teachings of Tanimura cited herein; Examiner suggests narrowing this limitation to specify the particular steps / manner of algorithm ‘adjustment’ — instead of reciting the act of ‘adjusting’ on a variation basis per se], 
the variation corresponding to a chewing action or a mouth opening/closing action of the person wearing the detection device; [throughout entire disclosure – see at least ¶¶40-49]; 
and judging whether chewing is performed or not by the chewing judgment algorithm which has been adjusted, and measuring the number of chews on the basis of a temporal variation in a measured value of the sensor unit during the meal. [steps S18-S20 where variations exceeding threshold are added to chew count (i.e., judging whether chew is present and then adding to measure of number)].

For claim 2, Tanimura teaches The eating monitoring method according to claim 1, wherein in the step of adjusting the chewing judgment algorithm, the chewing judgment algorithm is adjusted for each of a chewing action on the right side and a chewing action on the left side of the person wearing the detection device. [because chewing necessarily involves both sides of a person’s mouth, and because Tanimura teaches a general condition of measuring chewing, then (under BRI ) Tanimura teaches at least a form of ‘adjusting’ the algorithm for chewing actions on a left and right side of the person’s mouth — absent further limiting language as to specifically how such ‘adjustment’ occurs for each the left and right side of the mouth (see Examiner’s note above)]. 
	
For claim 3, Tanimura teaches The eating monitoring method according to claim 1, further comprising a step [S18] of comparing a variation in the measured value of the sensor unit with statistical data, [per ¶¶64-68], the variation corresponding to the mouth opening/closing action of the person wearing the detection device. [variation being related to chewing (opening and closing) is a central principle of the invention throughout the entire disclosure of Tanimura – see at least ¶¶64-68]. 

For claim 4, Tanimura teaches The eating monitoring method according to claim 1, wherein the detection device comprises an acceleration sensor [52], and the eating monitoring method further comprises the steps of:
adjusting a posture judgment algorithm on the basis of a measured value of the acceleration sensor, [e.g., ¶47 where reference posture relationship to gravity direction is specified to facilitate posture judgement (a form of ‘adjusting’ the posture algorithm on a measured acceleration ‘basis under BRI); see also Fig. 7 where different angles produce different weighting coefficients (another form of posture algorithm ‘adjustment’)][see Examiner’s note above regarding the similar limitation for ‘adjusting’ the chewing algorithm which also applies here to the broadly recited ‘adjusting’ of a posture algorithm — Examiner suggests specifying the particular steps / manner of algorithm ‘adjustment’], the measured value corresponding to a posture of a person wearing the detection device;  [detailed throughout ¶¶44-48]; 
and judging a posture of the person by the adjusted posture judgment algorithm during a meal on the basis of a measured value of the acceleration sensor. [per ¶47, established relationship used to determine posture; weighting coefficient result of Fig. 7 based on angle also constitutes a form of ‘judgement’ (under BRI)]. 

For claim 5, Tanimura teaches A program that causes a computer to execute the eating monitoring method according to claim 1. [processing via part 51 constitutes a computer executable program — processing detailing throughout ¶¶50-80, see at least ¶¶65-78]. 

For claim 6, Tanimura teaches An eating monitoring device comprising the detection device and an information device provided so as to be communicable with the detection device, wherein the information device has a first control unit, and the first control unit is configured to execute the eating monitoring method according to claim 1. [communication with / from PC / smartphone / tablet per ¶50 and ¶78 constitutes an eating monitoring device with wearable device 100 where then PC/phone/tablet can be a first control unit]. 

For claim 7, Tanimura teaches An eating monitoring device comprising the detection device, wherein the detection device has a second control unit, and the second control unit is configured to execute the eating monitoring method according to claim 1. [any secondary portion / routine / subroutine of parts 40 and 51-57 in Fig. 4 for the monitoring method can constitute a ‘second control unit’ as claimed — e.g., a secondary portion of part 51 which controls the overall method can be a second ‘control unit’]. 

For claim 8, Tanimura teaches The eating monitoring device according to claim 6, wherein the detection device is formed into an L shape having a hook part on one end and the sensor unit on the other end, [Figs. 1-3] and has a battery [20] placed at a corner of the L shape. [Fig. 2].

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791